Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division


  TEAM SERVICES, INC.,
  a New Jersey Corporation,
                                                                CASE NO.: 1:21-cv-21026
         Plaintiff,

  v.

  SECURITAS ELECTRONIC SECURITY, INC.,
  a Delaware corporation.

        Defendants.
  ___________________________________________/

                                            COMPLAINT

         Plaintiff, TEAM SERVICES, INC. (“TEAM”), by and through its undersigned counsel,

  hereby sues Defendants, SECURITAS ELECTRONIC SECURITY, INC. (“SES”), and alleges as

  follows:

                             JURISDICTION, PARTIES AND VENUE

         1.      This is an action for damages in excess of $75,000.00.

         2.      Plaintiff, TEAM, is a New Jersey corporation with its principal place of business

  located at 45 Sammis Rd #4820, Sussex, New Jersey 07461.

         3.      Defendant SES is a Delaware corporation with its registered office located at 3800

  Tabs Drive, Uniontown, Ohio 44685.

         4.      SES is subject to personal jurisdiction in the State of Florida because, among other

  things, SES, at all times material, operated, conducted, engaged in and carried on business or

  business venture in this state, had an office or agency in this state, committed a tortious act within
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 13




  this state, breached the underlying contract within this state, and/or caused damages to Plaintiff

  while engaging in solicitation or service activities within this state.

         5.      Moreover, at all times material SES engaged in substantial and not isolated activity

  within the State of Florida.

         6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), since the

  Defendant, as an entity, at all times material was subject to the court’s personal jurisdiction in this

  District with respect to the action in question and therefore is considered a resident of this State.

  Moreover, at all times material, Defendant maintained business operations in this District, one or

  more of Plaintiff’s causes of action in this case accrued in this District, and/or the Defendant has

  an agent or representative in this District.

                                                 FACTS

         7.      TEAM has been a nationwide service provider for over twenty-five (25) years,

  offering a wide variety of services such as, but not limited to, preventative maintenance for banking

  and financial services equipment.

         8.       In that capacity, and at all times relevant, TEAM provided a network of technicians

  that serviced bank vaults and electronic security systems, who specialized in servicing critical

  equipment that helped branches keep costs low through risk mitigation, quick response times, and

  improved customer services.

         9.      Prior to its relationship with SES, TEAM was subcontracted by SES’ predecessor,

  Diebold Electronic Security, to provide preventative maintenance services to bank branches

  nationwide.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 13




         10.     After the merger between Diebold and SES on or about October 2015, SES

  continued to subcontract TEAM to provide such preventative services, among others, to SES’

  customers.

         11.     SES engaged TEAM’s services, pursuant to the terms of a Subcontractor Master

  Agreement, as amended from time to time. Attached to this Complaint as Exhibit “A,” is the latest

  Subcontractor Master Agreement governing the terms between SES and TEAMS.

         12.     In addition to the Subcontractor Agreement, SES and TEAM would supplement

  their service terms pursuant to a statement of work executed annually, upon confirmation by SES

  of TEAM’s engagement for the upcoming year. The statement of works would define specific

  parameters and benchmarks that TEAM was required to meet, among other terms, during the

  course of the year. Please see attached as Exhibits “B” and “C” the Statement of Work for the

  years 2018 and 2019.

         13.     As it was customary from previous years, towards the end of the year 2018, TEAM

  submitted to SES its proposal and bid for services for the following year.

         14.     Also common from their prior history, TEAM submitted to SES a rate sheet for the

  various services offered, including for preventative maintenance services. TEAM provided SES a

  proposal with the exact same rates it had proposed SES the prior year and was already providing

  services to all current SES accounts or retail bank locations it serviced at the time.

         15.     SES accepted TEAM’s proposal and bid for the year 2019 and entered into the

  Statement of Work effective January 1, 2019 (the “2019 SOW”).

         16.     After commencement of the work under the 2019 SOW, SES changed its payment

  terms on numerous occasions, often without prior consent or awareness of these changes from

  TEAMS.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 13




           17.   In particular, but without limitation, SES changed the net terms for when payments

  were due, often paying at irregular times, and also modified the rates applicable to the preventative

  maintenance services contracted for and performed by TEAM on behalf of SES to several bank

  branches.

           18.   Upon noticing that its invoices were being paid late and short, TEAM began

  objecting to the payments and notifying SES of the error.

           19.   At first SES asserted that it would investigate the discrepancies in payment and

  endeavor to correct them.

           20.   Later, as TEAM insisted in resolution of the pending balances that kept increasing,

  SES demanded that TEAM change its rates ex post facto, to nearly half of the agreed rate amounts.

           21.   SES later claimed that TEAM purportedly “agreed” to the reduced rates at the time

  of submitting its bid for the 2019 SOW and thus, the balances due were as a result of “billing

  errors” by TEAM. However, at all times material, TEAM never agreed to any purported reduced

  rates.

           22.   In fact, when SES approached TEAM for an undefined reduction in rates at the time

  TEAM submitted its bid for the year 2019, TEAM responded that it could only consider a reduced

  or discounted pricing if SES guaranteed or offered TEAM a larger footprint or number of accounts

  to service. SES never responded to TEAM, nor provided TEAM with a larger footprint of

  accounts. To the contrary, for the year 2019, SES reduced TEAM’s footprint from about 1,000

  accounts to approximately 335 locations. Moreover, TEAM never provided any offer on any such

  “reduced rates” SES claimed to have accepted.

           23.   SES has no justifiable reason to reduce TEAM’s rates or claim any error in

  interpretation of the contract. The history and conduct of the parties demonstrates that TEAM and
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 13




  SES have engaged in very similar or identical terms in the past, and in particular the pricing offered

  and agreed to for the years of 2018 and 2019 was the same.

         24.     After several months of good faith inquiries and attempts by TEAM to obtain

  resolution, SES has refused to pay the balances due for services performed by TEAM on behalf of

  SES.

         25.     Moreover, knowing that at the time TEAM provided services to SES almost

  exclusively, was dependent on the relationship, and that the Subcontractor Master Agreement and

  2019 SOW had aggressive chargebacks and fees provisions if TEAM did not continue to deliver

  timely service, SES used it superior position to force TEAM to continue providing services to its

  detriment and despite having objections to SES’ self-proclaimed payment policies.

         26.     Furthermore, SES enforced these chargebacks and fees provisions in the Contract

  at times that SES own breach made TEAM’s compliance impossible and/or unduly burdensome.

         27.     Ultimately, due to the growing dispute, SES unilaterally and abruptly terminated

  the Subcontractor Master Agreement in violation of the notice and termination provisions of said

  agreement.

         28.     Plaintiff has made written demand for payment to Defendant, and all conditions

  precedent have either been satisfied or waived.

         29.     Plaintiff has been forced to retain the undersigned and is obligated to pay the

  reasonable attorney’s fees and costs incurred in this action, and thus is entitled to recover the same

  pursuant to the terms of the Subcontractor Master Agreement.

                              COUNT I – BREACH OF CONTRACT

         30.     Plaintiff re-alleges paragraphs 1 through 28, as if fully set forth herein.

         31.     This is an action for damages based on a breach of contract.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 13




          32.    Plaintiff is entitled to relief where [1] a valid contract (i.e. the Subcontractor Master

  Agreement and 2019 SOW) existed between Plaintiff and Defendant; [2] there was a material

  breach of that contract; and [3] Plaintiff suffered damages as a result of that breach.

          33.    Defendant is in breach of the parties’ contractual agreements, where Defendant

  failed to make payments when and in the amounts due.

          34.    The breach is material, and Plaintiff has suffered damages as a result of the breach,

  in the amounts due.

          WHEREFORE, Plaintiff respectfully demands final judgment for damages against the

  Defendant, together with an award of attorneys’ fees, costs, and such further relief this Court deems

  just.

                          COUNT II — FRAUD IN THE INDUCEMENT

          35.    Plaintiff re-alleges paragraphs 1 through 28, as if fully set forth herein.

          36.    This is an action for damages based on fraud in the inducement.

          37.    As per previous years, in late 2018, Plaintiff submitted its bid and proposal for

  services for the year 2019.

          38.    Said proposal for the year 2019 was the same in terms of services and rates offered

  by TEAM to SES, as compared to the statement of work for the year 2018. Compare Exhibits “B”

  and “C.”

          39.    SES had no trouble understanding the 2018 SOW and paying the rates agreed to for

  preventative maintenance services.

          40.    Accordingly, SES cannot claim that the exact same offer and proposal for 2019 was

  somehow misunderstood or not agreed to.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 13




         41.     Moreover, SES requested an undefined discount or reduction in rates, to which

  TEAM responded that it would only consider should its account footprint increase for the

  upcoming year of 2019.

         42.     SES never responded to TEAM, in fact reduced TEAM’s accounts for 2019 by

  about one-third of what it used to be in 2018, or ever provided a counteroffer to the rates presented

  by TEAM in its bid. To the contrary, SES accepted TEAM’s proposal and entered into the 2019

  SOW for the rates demanded and billed by TEAM to SES.

         43.     Thereafter, upon immediate objection by TEAM of the underpaid and untimely

  paid invoices, SES continue to string TEAM along asserting that it would investigate the short-

  payment differential when it knew it had no intention on paying TEAM the full amounts owed.

         44.     Finally, after nearly a year of disputes, SES unilaterally and in violation of the

  Subcontractor Master Agreement, terminated TEAM’s services and refused to pay the balance

  due.

         45.     SES, through its representatives, knew or should have known that TEAM was

  entering into the 2019 SOW in reliance of the prices and rates proposed in its bid, which were the

  same as the prior year’s. SES knew or should have known that for TEAM to entertain any price

  reductions, it would only be in consideration of an increase in accounts to service.

         46.     Accordingly, SES knew or should have known that TEAM would not have entered

  into the 2019 SOW or the purported reduced rates imposed by SES should TEAM had known SES

  was reducing TEAM’s footprint.

         47.     The above-described misrepresentations or omissions of material fact by SES were

  false, deliberate, and intentional. SES intended that TEAM be induced by the above-described

  misrepresentation or omissions of material fact by SES to enter into the 2019 SOW and begin
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 13




  providing services to SES’ customers, and to continue providing services to SES through most of

  2019 with the hopes that SES was going to get current on the balance due.

            48.    TEAM reasonably and justifiably relied upon the representations it made in its bid

  to SES, the parties prior history working together, and that SES accepted TEAM’s bid as submitted

  and offered TEAM a contract upon those rates.

            49.    But for the misrepresentations or omission of material facts made, Plaintiff would

  not have entered into the 2019 SOW, or continued to provide services for as long as they did during

  the year 2019.

            50.    As a direct and proximate result of Plaintiff’s justifiable and reasonable reliance on

  Defendant’s misrepresentations or omissions, Plaintiff has been and continues to be damaged.

            WHEREFORE, Plaintiff respectfully demands final judgment for damages against

  Defendant, together with an award of attorneys’ fees, costs, and such further relief this Court deems

  just and proper.

                      COUNT III —FRADULENT MISREPRESENTATION

            51.    Plaintiff re-alleges paragraphs 1 through 28 and 34 through 49, as if fully set forth

  herein.

            52.    This is an action for damages based on fraudulent misrepresentation.

            53.    Plaintiff and Defendant entered into the 2019 SOW pursuant to the rates submitted

  by TEAM in its bid and proposal in late 2018, for services for the year 2019.

            54.    Said proposal for the year 2019 was the same in terms of services and rates offered

  by TEAM to SES, as compared to the statement of work for the year 2018. Compare Exhibits “B”

  and “C.”
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 13




             55.   SES had no trouble understanding the 2018 SOW and paying on the rates agreed to

  for preventative maintenance services.

             56.   Accordingly, SES cannot claim that the exact same offer and proposal for 2019 was

  somehow misunderstood or not agreed to. To the contrary, SES knowingly accepted TEAM’s

  proposal and entered into the 2019 SOW for the rates demanded and billed by TEAM to SES.

             57.   Thereafter, on or about February 4, 2019, Thomas Merk, on behalf of SES,

  contacted a billing clerk at TEAM, whom Mr. Merk knew or should have known had no authority

  to engage in any price modifications, and demanded that she changed the prices in the invoices

  due before SES issued any additional payments to TEAM.

             58.   The billing department of TEAM caught the intent of Mr. Merk and SES, and

  promptly advised that any price modifications made by the billing clerk were not approved by

  TEAM and were only for the purposes of receiving the immediate check to be sent by SES to

  TEAM.

             59.   However, Mr. Merk and SES’s misrepresentations were false, deliberate, and

  intentional. Specifically, Mr. Merk forced TEAM’s billing clerk to change the rates being billed

  by TEAM according to the 2019 SOW to avoid paying the amounts due TEAM.

             60.   Given the pending billing dispute, Mr. Merk and SES knew or should have known

  that the TEAM representative would rely on his statements for the purposes of assisting TEAM

  collect.

             61.   TEAM’s billing clerk reasonably and justifiably relied upon Mr. Merk’s

  misrepresentations and changed the billing to TEAM’s detriment.

             62.   But for the misrepresentations or omission of material facts made, Plaintiff would

  not have changed its billing.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 13




             63.   As a direct and proximate result of Plaintiff’s justifiable and reasonable reliance on

   Defendant’s misrepresentations or omissions, Plaintiff has been and continues to be damaged.

             WHEREFORE, Plaintiff respectfully demands final judgment for damages against

   Defendant, together with an award of attorneys’ fees, costs, and such further relief this Court deems

   just and proper.

      COUNT IV — VIOLATION OF OHIO’S DECEPTIVE TRADE PRACTICES ACT

             64.   Plaintiff re-alleges paragraphs 1 through 28 and 34 through 62, as if fully set forth

   herein.

             65.   This is an action based on a violation of Section 4165 of the Ohio Statutes, i.e. the

   Ohio Deceptive Trade Practices Act.

             66.      As set forth fully above, Defendant knowingly and intentionally misrepresented

   or omitted facts to Plaintiff when it accepted and agreed to Plaintiff’s proposed rates in its 2019

   bid, to enter into the 2019 SOW.

             67.   Defendant knowingly and intentionally tendered the 2019 SOW to Plaintiff

   misrepresenting that it accepted Plaintiff’s bid for the 2019 contract.

             68.   However, Defendant knew or should have known the above-described

   misrepresentations or omissions of material fact regarding the price modification were false when

   made.

             69.   Even after multiple objections by Plaintiff as to the amounts paid on the invoices

   presented, SES continued to string TEAM along asserting that it was investigating the payment

   discrepancy.

             70.   Plaintiff provided Defendant substantial amounts of services in exchange, pursuant

   to the agreed-upon 2019 SOW rates, as per the proposal submitted and accepted.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 13




           71.    Defendant intended for Plaintiff to be induced by the above-described

   misrepresentations or omissions of material fact to enter into the 2019 SOW and then continue to

   render services during the time the pricing discrepancy was purportedly being investigated.

           72.    Plaintiff is a “person” within the meaning of the Ohio Deceptive and Unfair Trade

   Practices Act, as the term is defined in Oh. Stat. § 4165.

           73.    The conduct described herein constitutes “transactions” governed by the Act.

           74.    Defendant’s conduct constitute “deceptive” trade practice within the meaning of

   Oh. Stat. § 4165.

           75.    Ohio law protects Plaintiff from those who “Cause likelihood of confusion or

   misunderstanding as to the source, sponsorship, approval, or certification of goods or services”

   See Oh. Stat. § 4165.02(A)(2).

           76.    As direct and proximate cause of Plaintiff’s reasonable and justifiable reliance on

   Defendant’s misrepresentations or omissions, Plaintiff was damaged.

           WHEREFORE, Plaintiff respectfully demands final judgment for damages against

   Defendant, together with an award of attorneys’ fees, costs, and such further relief this Court deems

   just.

                               COUNT V – UNJUST ENRICHMENT

           77.    Plaintiff re-alleges paragraphs 1 through 28, as if fully set forth herein.

           78.    This is an action for unjust enrichment in the alternative.

           79.    Plaintiff provided preventative maintenance services on behalf of SES to various

   of its customers.

           80.    Defendant has failed to pay the full amount due for the service provided by Plaintiff.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 12 of 13




           81.     The circumstances render Defendant’s retainer of money paid by its own customers

   to Defendant for services performed by Plaintiff under the 2019 SOW, inequitable, unless

   Defendant pays Plaintiff to the full contract price.

           WHEREFORE, Plaintiff respectfully demands final judgment for damages against the

   Defendant, together with an award of attorneys’ fees and costs, and such further relief this Court

   deems just.

                                  COUNT VI – ACCOUNT STATED

           82.     Plaintiff re-alleges paragraphs 1 through 28, as if fully set forth herein.

           83.     Plaintiff and Defendant entered into Subcontractor Master Agreement and 2019

   SOW, wherein Defendant agreed to pay the invoiced amounts for the services rendered by

   Plaintiff.

           84.     Plaintiff rendered a statement of amounts due by Defendant, a copy being attached

   hereto as Exhibit “D,” and said balance is due and correct.

           85.     Defendant made an expressed agreement to pay for said services as invoiced and

   has refused to do the same.

           WHEREFORE, Plaintiff respectfully requests a final judgment for damages against

   Defendant for all amounts due, together with an award of attorneys’ fees and costs, and such further

   relief this Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

           Plaintiff hereby demand a trial by jury of all issues so triable as of right.

           Dated: March 16th, 2021.

                                                           Respectfully submitted,

                                                           /s/Moises A. Saltiel            .
                                                           Moises Saltiel, Esq.
Case 1:21-cv-21026-KMM Document 1 Entered on FLSD Docket 03/16/2021 Page 13 of 13




                                           Florida Bar Number: 109954
                                           Matthew Carcano, Esq.
                                           Florida Bar Number 124327
                                           Attorney for the Plaintiff
                                           Law Office of Moises A. Saltiel
                                           d/b/a Saltiel Law Group
                                           2600 Douglas Road, Suite 502
                                           Coral Gables, Florida 33134
                                           Phone: 305-384-3386
                                           Fax: 786-332-6225
                                           Email(s): service@saltiellawgroup.com
                                                      mosies@saltiellawgroup.com
                                                      matthew@saltiellawgroup.com
